                              OFFICE OF THE CLERK
                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

                               Christa K. Berry, Clerk

Edward T. Gignoux U.S.                                              Margaret Chase Smith Federal
       Courthouse                                                   Building and U.S. Courthouse
   156 Federal Street                                                     202 Harlow Street
 Portland, Maine 04101                                                  Bangor, Maine 04401
     (207) 780-3356                                                        (207) 945-0575




                                                          October 4, 2019



DONNA M THOMAS
63 Goodwin Road
Eliot, ME 03903

RE: NATIONSTAR MORTGAGE LLC v. DONNA M THOMAS, et al
Civil No. 2:19-cv-00361-JDL

Dear Ms. Thomas:

        Recently you filed an answer in this Court. Enclosed please find a handout
titled “Information for Pro Se Parties.” This handout is intended for informational
and practical purposes only, and in no way takes the place of an attorney’s legal
advice, but it may provide you with some answers to procedural and general
questions.

                                             Sincerely,
                                             CHRISTA K. BERRY, CLERK




                                             By: /s/ Robert Allen
                                                 Deputy Clerk

Encl.
